Citation Nr: 0916600	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  02-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability, 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to May 1953.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In June 2003, the Veteran had a Travel Board hearing at the 
RO with a Judge from the Board.  A transcript of that hearing 
has been associated with the Veteran's claims file.  In an 
October 2006 letter from the Board, the Veteran was notified 
that the Judge who conducted his June 2003 hearing was no 
longer employed by the Board and advised him of the 
opportunity to provide testimony before a current member of 
the Board.  He was also advised that he was to respond within 
30 days if he wanted another hearing and that if no response 
were received within the prescribed time period, the Board 
would assume that he did not want another hearing.  The 
Veteran never indicated that he wished to have another 
hearing.

In July 2005, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2006, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  In August 2007, consistent 
with the joint motion, the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.




FINDINGS OF FACT

1.  In an unappealed March 1995 decision, the Board 
determined that the Veteran had not submitted evidence of a 
well-grounded claim for service connection for psychiatric 
disorder.

2.  The evidence associated with the claims file subsequent 
to the March 1995 Board decision is either cumulative or 
redundant of the evidence previously of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2008), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the Veteran's claim to reopen, 
which was received before that date.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a March 1995 decision, the Board determined that the 
Veteran had not submitted evidence of a well-grounded claim 
for service connection for a psychiatric disorder based on 
the absence of new and material evidence demonstrating that a 
psychiatric disorder either incurred in or was caused by 
active service.  The Veteran's current claim to reopen was 
received in September 2000.  

The evidence of record prior to the March 1995 decision 
included service treatment records which are negative for any 
evidence of complaints or treatment for a neuropsychiatric 
disorder.  The record also included post-service VA and 
private examination and treatment reports, which show that 
the Veteran was diagnosed with several psychiatric disorders, 
including anxiety reaction, schizophrenic reaction, major 
depression and post-traumatic stress disorder following his 
discharge from service.  See September 1953 VA examination 
report; December 1956 VA examination report; October 1958 VA 
examination report; treatment records from the Hato Rey 
Psychiatric Hospital dated from May 1966 to July 1966; March 
1969 VA examination report; treatment records from the 
Hospital San Lucas dated from March 1975 to January 1977; 
October 1984 VA examination report; and outpatient treatment 
records from the VA Medical Center in San Juan, Puerto Rico 
dated from July 1990 to January 1991.  
In addition, the record included statements from several 
private physicians rendering psychiatric diagnoses for the 
Veteran.  See January 1967 statement from L.B., MD, in which 
he noted the Veteran's report of having an anxiety condition 
since 1952, while serving in Korea and Japan; May 1968 
statement from E.G., MD; June 1968 statement from W.F., MD; 
April 1971 statement from J.M., MD; and June 1984 statement 
from F.A., MD; and October 1987 statement from F.A., MD, in 
which he opined that because the Veteran was diagnosed with 
anxiety reaction, chronic on VA examination in September 
1953, and because by medical definition, a condition is 
considered chronic after it has existed for two years, "the 
[Veteran] was already sick while he still was in active 
service."

The record also included hearing testimony and statements 
from the Veteran in which he claimed that he developed a 
mental disorder, specifically a nervous condition, while 
serving on active duty in Korea in 1952, and that he was 
treated for the disorder in an emergency station in 1953.  
See May 1966, January 1967, July 1970, July 1971, January 
1972 and July 1988 hearing transcripts.  See also April 1967 
VA Form 9, May 1968 notice of disagreement, August 1968 
claim, August 1968 Veteran's statement, August 1969 notice of 
disagreement, October 1968 report of contact, January 1970 VA 
Form 9, November 1971 claim, June 1972 notice of 
disagreement, November 1972 statement of attorney (Petition 
for Appeal), May 1973 VA Form 9, and July 1973 VA Form 646.  
The record also included untranslated lay statements from 
family and friends of the Veteran.

None of the aforementioned medical evidence showed complaints 
or diagnoses of a psychiatric disorder, to include a nervous 
disorder, in service, or contained competent evidence 
attributing any of the Veteran's currently demonstrated 
psychiatric conditions to his military service.  In this 
regard, the Board notes that the RO and the Board found that 
the aforementioned January 1967 statement from L.B., MD as 
well as the October 1987 statement from F.A., MD were not 
probative evidence of the Veteran having an acquired 
psychiatric disorder in service or manifested within one year 
following his discharge from service.

The evidence received since the March 1995 decision includes 
outpatient treatment records from the VA Medical Center and 
the Mayaguez Outpatient Clinic in San Juan, Puerto Rico dated 
from April 2000 to November 2007.  This evidence shows 
treatment for major depression many years following the 
Veteran's discharge from service.  The Veteran also submitted 
September 2001 treatment notes from private physician, A.R., 
MD, which indicate that the Veteran complained of multiple 
gastrointestinal symptoms associated with his mental anxiety 
disorder, and reflect a diagnosis of irritable bowel 
syndrome, secondary to anxiety and mental disorder.  This 
evidence continues to document the presence of a psychiatric 
disability many years following the Veteran's discharge from 
service.  It includes no evidence of a psychiatric disability 
in service, and no evidence of a nexus between the Veteran's 
currently demonstrated depression or any other psychiatric 
disability, and his military service.  Accordingly, the Board 
finds that although new, this evidence of currently diagnosed 
psychiatric disabilities is cumulative and redundant of the 
evidence of record prior to the March 1995 decision.  
Furthermore, the Board finds that the new evidence is not 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran 
has a psychiatric disability related to his active military 
service.  The Veteran also resubmitted the aforementioned 
October 1987 statement from F.A., MD, and contends that this 
statement rebuts the presumption that the Veteran did not 
develop a psychiatric condition in service.  See January 2007 
Written Brief Presentation.  The Board finds that this 
statement is not new and material because it is cumulative 
and redundant of evidence already in the record prior to the 
March 1995 decision.

The evidence received since the March 1995 decision also 
includes the transcript of the Veteran's June 2003 travel 
board hearing, in which he reiterated his contentions that he 
developed a mental disorder, specifically a nervous 
condition, while serving on active duty in Korea in 1952, and 
that he was treated for the disorder in an emergency station 
in 1953.  Furthermore, the record includes the translated lay 
statement from family and friends of the Veteran included in 
the record prior to the March 1995 decision who contend that 
the Veteran was in good mental health prior to enlisting in 
the Army, but that once he returned home from the Army, he 
displayed symptoms of mental disorder, such as nervousness 
and anxiety.  The statements of the Veteran and his family 
and friends are essentially cumulative in nature since 
similar statements were previously of record.  Moreover, this 
evidence is not material since laypersons, such as the 
Veteran and his family and friends, are not qualified to 
render opinions requiring medical expertise.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the Veteran's 
claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
The record reflects that in September 2001 and November 2007, 
the Veteran was provided with the required notice, to include 
notice required under Kent, supra, regarding new and material 
evidence to reopen a previously denied claim.  In this 
regard, the Board notes that the November 2007 notice letter 
refers to the December 1953 RO rating decision, which was not 
the last final rating decision in which the Veteran's claim 
was denied.  However, the September 2001 notice letter 
correctly refers to the January 1993 rating decision, which 
was the last final rating decision in which the claim was 
denied and the appeal of which led to the Board's March 1995 
decision.  In addition, the subsequently issued December 2001 
rating decision and September 2002 statement of the case also 
correctly refer to the last final rating decision issued by 
the RO as well as the Board decisions which upheld the RO 
rating decisions.  The Veteran was also provided a copy of 
the December 2001 rating decision on appeal which notes that 
service connection for a psychiatric disability had 
previously been denied because there was no competent 
evidence that his claimed psychiatric disability either 
incurred in or was caused by service.  Accordingly, the Board 
finds that the Veteran has not been prejudiced by this error 
on the part of the RO.

The Board also notes that, even though the letters requested 
a response within 60 days, they also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the November 2007 letter.  Although the Veteran was 
not provided complete notice required under 38 U.S.C.A. § 
5103 before the initial adjudication of the claim, the 
originating agency did readjudicate the claim after the 
receipt of all pertinent evidence.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
notice been provided at an earlier time.

With regard to the duty to assist, the Board noted in its 
August 2007 remand that service treatment records noted in 
the December 1953 rating decision were not associated with 
the claims folder, and as the Veteran had reported receiving 
treatment for a psychiatric disorder during service, it 
directed the RO to attempt to obtain the missing service 
treatment records and any clinical and/or mental health 
records generated during military service.  The Board also 
directed the RO to notify the Veteran if no records could be 
found and if further efforts to obtain the record would be 
futile.  See August 2007 Board remand.  In an October 2008 
statement, the Veteran's attorney argues that the RO failed 
to request the Veteran's service treatment records as 
directed in the August 2007 remand, and further that if they 
did request the records and were notified that they were not 
available, they did not inform the Veteran of their findings.  
See October 2008 attorney statement.  The record reflects 
that all the available service treatment records have been 
associated with the claims file.  In this regard, the Board 
notes that a request for information form attached to an 
envelope of service treatment records for the Veteran was 
received at the RO in December 2007.  The request for 
information form indicates that the Veteran's records are 
fire related and that the original service treatment records 
are moldy or brittle and could not be mailed.  However, the 
form also notes that copies of all the available service 
treatment records were being mailed.  

The Board acknowledges that the Veteran has not been afforded 
VA examinations to determine the etiology of his current 
psychiatric disability and amputation of the left leg, but 
has determined that no such examinations are required in this 
case because the medical evidence of record is sufficient to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Also, 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).

In sum, the Board concludes that any errors in the notice and 
the development of the claims by the originating agency were 
not prejudicial to the Veteran.




ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


